                Case:
ILND 450 (Rev. 10/13)    1:20-cv-03843
                      Judgment in a Civil Action   Document #: 45 Filed: 11/19/20 Page 1 of 1 PageID #:611

                                         IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE
                                            NORTHERN DISTRICT OF ILLINOIS

Melissa Thornley et al,

Plaintiff(s),
                                                                    Case No. 20 cv 3843
v.                                                                  Judge Sharon Johnson Coleman

Clearview AI, Inc.,

Defendant(s).

                                                     JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                              which          includes       pre–judgment interest.
                                             does not include pre–judgment interest.

          Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

          Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
          Defendant(s) shall recover costs from plaintiff(s).


             other: he Court grants plaintiffs' motion to remand to the Circuit Court of Cook County, Illinois,
Chancery Division.

This action was (check one):

     tried by a jury with Judge     presiding, and the jury has rendered a verdict.
     tried by Judge     without a jury and the above decision was reached.
     decided by Judge Sharon Johnson Coleman on a motion to remand.



Date: 11/19/2020                                                 Thomas G. Bruton, Clerk of Court

                                                                 Yvette Montanez, Deputy Clerk
